Citation Nr: 0117322	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-12 504	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral forearm 
nodular fasciitis. 

2.  Entitlement to service connection for bilateral forearm 
pain secondary to tightening of the tendons.

3.  Entitlement to service connection for residuals status 
post node excision of the right forearm.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to March 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal. 

Although correspondence received in February 2001 from the 
veteran suggests that he intended to pursue some additional 
claim, any such benefit sought was not adequately identified.  
VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  But an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  If the veteran intends to 
pursue an additional benefit, he should clarify the benefit 
he is seeking.

Although the RO configured the issues on appeal as two 
issues, the Board has restyled the issues as set forth on the 
first page of this decision. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The claims file does not include a current medical 
diagnosis of any pathological process, to include nodular 
fasciitis, relating to the forearms.  

3.  Bilateral forearm pain has not been associated with 
current tendon pathology or any other pathological process 
relating to the forearms.

4.  The medical evidence of record reflects that it is at 
least as likely as not that the veteran has a scar on the 
right forearm related to a surgical procedure performed in 
service.


CONCLUSIONS OF LAW

1.  In the absence of nodular fasciitis or other currently 
identified disability of the forearms, entitlement to service 
connection is not warranted.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2000). 

2.  Bilateral forearm pain does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet App 282 (1999).

3.  Resolving all reasonable doubt in the veteran's favor, 
the veteran has a 1/2 inch scar on the right forearm, post 
operative residuals of a surgical procedure performed in 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and, thus, has 
not been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  
Although the veteran was informed of the evidence needed to 
establish "well-grounded" claims, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are numerous private medical records 
in the file.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In September 1994, the veteran received treatment for a 
nodule on the right forearm.  The nodule, measuring 1 x 0.9 x 
0.2 to 0.3 cms., was surgically removed.  The impression was 
right forearm nodule consistent with nodular fasciitis.  In 
the examiner's comment, the nodule was characterized as 
benign.  The Board notes that on a general medical 
examination afforded in January 1995, a 1/2 inch scar on the 
right forearm was identified.  The records do not reflect 
additional complaints, findings, diagnosis or treatment for 
nodular fasciitis.

Service medical records also reflect treatment for complaints 
of bilateral wrist, hand and forearm pain.  Service 
connection was established for bilateral degenerative 
arthritis of the wrists, hands and fingers, and those matters 
are not in appellate status.  In November 1997, outpatient 
treatment records reflect a provisional diagnosis of 
tendonitis, forearm extensor tightness.  Over the course of 
the following several months, the condition was described as 
resolving.  

On VA examination in June 1999, there was some tenderness to 
palpation over the mediolateral right forearm.  The examiner, 
however, specifically noted the absence of any further 
abnormality.  The prior history of forearm pain and 
tightening of tendons was noted, but no diagnosis of any 
relevant current pathology was entered by the examiner. 

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
nodular fasciitis because, although the condition may have 
existed at one time, there is no medical diagnosis supporting 
any current presence of the condition. 

The veteran also seeks entitlement to service connection for 
bilateral forearm pain secondary to tightening of the 
tendons.  Again, while the veteran may have experienced some 
tendon problems in service, the record demonstrates the 
condition was improving.  On VA examination in June 1999, 
tendon pathology was not clinically identified.  The Board 
additionally notes that, while the veteran implicitly asserts 
current tendon problems, his opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, as the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") has stated, pain 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 
(1999).  The claimed forearm pain has not been associated 
with current tendon pathology or any other pathological 
process relating to the forearms.  Accordingly, there is no 
basis for an award of service connection in this case.

The preponderance of the evidence is against the veteran's 
claims for forearm pain and for nodular fasciitis of the 
forearms.  As such. there is not an approximate balance of 
positive and negative evidence regarding the merits of these 
claims that would give rise to a reasonable doubt in favor of 
the veteran, the benefit-of-the-doubt rule is not applicable, 
and, except to the extent indicated below, the appeal is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

There do not appear to be any outstanding treatment records 
pertinent to this appeal, and the veteran has been put on 
notice as to the evidence needed to establish his claims.  In 
view of the medical evidence of record of the current 
disorder and the absence of any evidence of problems or 
complaints in service or medical evidence of a relationship 
between the current disorder and service, further development 
or examination is not considered necessary. 

The Board also notes that the veteran underwent a surgical 
procedure to remove a nodule on the right forearm in 
September 1994.  Naturally, one would expect a scar as a 
residual.  A small scar was noted some months later on a 
general medical examination.  Despite that the scar was not 
subsequently identified, the failure to report same may well 
have been due to an oversight. 

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence 
regarding the presence of a scar on the right forearm as a 
residual of the surgical procedure in September 1994.  Under 
the circumstances, the benefit of the doubt has been resolved 
in the veteran's favor.  38 U.S.C.A. § 5107.  Accordingly, 
entitlement to service connection for a 1/2 inch scar on the 
right forearm, post operative residuals of a surgical 
procedure performed in active service, is warranted.



ORDER

Entitlement to service connection for bilateral forearm 
nodular fasciitis is denied. 

Entitlement to service connection for bilateral forearm pain 
secondary to tightening of the tendons is denied.

Entitlement to service connection for residuals status post 
node excision of the right forearm is granted.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

